U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Transition Period From to BLUESKY SYSTEMS, CORP. (Exact name of small business issuer as specified in its charter) Commission File Number 000-52548 Pennsylvania 05-6141009 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 191 Chestnut Street, Springfield, MA. 01103 (Address of principal executive offices) (413) 734-3116 (Issuer's telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
